     Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 1 of 7 PageID #:123




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RICHARD BURTON, on behalf of himself and
others similarly situated,

               Plaintiff,                                 Case No. 1:19-cv-05784
v.
                                                          Judge Hon. Andrea R. Wood
REDBOX AUTOMATED RETAIL, LLC,                             Magistrate Judge Hon. Jeffrey T. Gilbert

               Defendant.


                             JOINT INITIAL STATUS REPORT

       Plaintiff Richard Burton and Defendant Redbox Automated Retail, LLC (“Redbox” or

“Defendant”), respectfully submit the following report pursuant to Fed. R. Civ. P. 26(f).

1.     Nature of the Case

       A.      Attorneys of record for each party, including the lead trial attorney.

        For Plaintiff Richard Burton:                 For Defendant Redbox:
        Daniel C. Girard (lead trial attorney)        Martin W. Jaszczuk (lead trial attorney)
        Simon S. Grille                               Margaret M. Schuchardt
        GIRARD SHARP LLP                              JASZCZUK P.C.
        601 California Street, 14th Floor             311 South Wacker Drive, Suite 3200
        San Francisco, California 94108               Chicago, IL 60606
        Tel: (415) 981-4800                           Tel: (312) 442-0509
        dgirard@girardsharp.com                       mjaszczuk@jaszczuk.com
        sgrille@girardsharp.com                       mschuchardt@jaszczuk.com

        Elizabeth Fegan
        Fegan Scott LLC
        150 S. Wacker Dr., 24th Floor
        Chicago, Illinois 60606
        Tel: (312) 741-1019
        beth@feganscott.com

       B.      Parties that have not yet been served

               At this time, there are no parties that have not yet been served.

       C.      State the basis for federal jurisdiction
                                                  1
     Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 2 of 7 PageID #:123




       This Court has federal question jurisdiction under 28 U.S.C. § 1331, based on Plaintiff’s

claims under the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).

       D.      Nature of the claims asserted in the complaint and the relief sought

       Plaintiff, on behalf of himself and a proposed class, alleges that Redbox violated the

TCPA by sending automated, telemarketing text messages. Plaintiff seeks statutory damages and

declaratory and injunctive relief on behalf of himself and others similarly situated.

       E.      Major legal and factual issues in the case

               1.     Whether Redbox’s alleged text message dialing system(s) constitute an
automatic telephone dialing system under the TCPA;

               2.      Whether Redbox used an automatic telephone dialing system to send the
alleged telemarketing text messages to the cellular telephones of Plaintiff and Class members
without their prior express written consent;

               3.     Whether Redbox sent the alleged telemarketing text messages after
Plaintiff and Class members asked Redbox to stop sending text messages;

             4.     Whether Redbox’s internal do not call compliance mechanisms, if any,
comply with 47 C.F.R. § 64.1200(d);

                5.     Whether Redbox knowingly or willfully engaged in the text messaging
practices alleged by Plaintiff;

              6.      Whether Plaintiff and Class members were damaged by receiving
Redbox’s alleged text messages; and

               7.      Whether Redbox should be enjoined from engaging in such alleged
conduct in the future.

2.     Mandatory Initial Discovery Pilot Project

       A.      Standing Order Regarding Mandatory Initial Discovery Pilot Project

       The parties have read and discussed the Standing Order Regarding Mandatory Initial

Discovery Pilot Project.

       B.      Deadline for mandatory initial discovery responses and disclosure of ESI


                                                 2
     Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 3 of 7 PageID #:123




       Plaintiff contends that the deadline for both parties’ mandatory initial discovery

responses and disclosure of electronically stored information is December 9, 2019. Defendant

believes that the MIDP deadlines have not yet been triggered due to the filing of Defendant’s

Motion to Compel Arbitration and to Stay Proceedings.

       C.      Parties’ discussions regarding the mandatory initial discovery responses

       The parties have discussed the mandatory initial discovery responses and their respective

positions are set forth above.

3.     Case Plan

       A.      Pending motions

       Defendant’s Motion to Compel Arbitration and to Stay Proceedings is currently pending.

       B.      Defendant’s response to the complaint

       Defendant has responded to the Complaint by filing its Motion to Compel Arbitration.

The basis for the motion is that, as argued by Defendant, Plaintiff allegedly assented to Redbox’s

Terms of Use, which contains an arbitration provision.

       C.      Proposed Discovery Plan

               i.      General type of discovery needed

       Plaintiff intends to seek discovery on the following topics, without limitation:(1) records

maintained by Redbox or its agent(s) regarding telemarketing text messages sent to Plaintiff and

members of the proposed class; (2) the systems and equipment used to send text messages to

Plaintiff and the proposed class; (3) logs, dialer reports, account notes, and other electronic

records related to the text messages; (4) records of consent to receive the text messages; (5)

Redbox’s receipt of “stop” requests or similar commands and its policies and procedures for

honoring such requests; (6) Redbox’s TCPA compliance efforts; and (7) Redbox’s defenses.



                                                  3
    Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 4 of 7 PageID #:123




       Defendant proposes that the parties submit a proposed discovery plan within 14 days of

the Court’s ruling on Defendant’s Motion to Compel Arbitration. If discovery proceeds before

the Court, Defendant anticipates seeking, inter alia, written and deposition discovery from

Plaintiff and others concerning communications made from Plaintiff’s cellular telephone to

Redbox, Plaintiff’s rental history with Redbox, any Redbox rentals made from any account

associated with Plaintiff or to which Plaintiff had access, any redemption of Redbox promotional

codes sent to Plaintiff’s cell phone, and similar records pertaining to putative class members.

               ii.     Electronically Stored Information (ESI)

       The parties believe discovery will encompass ESI and have met and conferred on the

topics listed in Section C(2)(a)(i)-(iii) of the Standing Order Regarding Mandatory Initial

Discovery Pilot Project. The parties expect to negotiate an agreed ESI protocol.

               iii.    Claims of privilege or protection as trial-preparation materials

       Plaintiff prepared a draft Agreed Confidentiality Order based on the model order for this

district (Form L.R. 26.2) and sent it to Redbox on November 6. Defendant contends that any

discussions concerning an Agreed Confidentiality Order should be deferred until after discovery

commences in this Court.

               iv.     The date by which the parties will complete fact discovery

       If discovery begins in full on December 9, 2019, Plaintiff proposes August 21, 2020 as

the deadline for completing fact discovery. As noted above, Defendant believes that setting a

deadline for completion of discovery would be premature at this time. In any event, Defendant

believes a period of 12 months will be necessary to complete all fact discovery. The parties do

not believe discovery should be bifurcated or phased.

               v.      Expert discovery



                                                 4
     Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 5 of 7 PageID #:123




       This case will involve expert discovery. If discovery begins in full on December 9, 2019,

Plaintiff proposes that Rule 26(a)(2) disclosures be made no later than September 18, 2020 and

expert depositions be completed by November 20, 2020. Defendant proposes that the parties

complete expert discovery within 3 months of the close of fact discovery.

               vi.     Changes to the limitations on discovery

       At this time, the parties do not believe that any changes need to be made to the limitations

on discovery under the federal and local rules, but the parties may request to limit or expand the

use of any discovery device upon a showing of good cause.

               vii.    Deadline for supplementing mandatory initial discovery responses

       The parties propose that any supplement to a mandatory initial discovery response occur

no later than 60 days before the pretrial conference set by the Court.

               viii.   Deadline for filing dispositive motions

       If discovery begins in full on December 9, 2019, Plaintiff proposes January 8, 2021 as the

deadline for filing any dispositive motions. Defendant proposes that dispositive motions be filed

90 days after the Court’s ruling on class certification.

       D.      Whether there has been a jury demand and the estimated length of trial

       Plaintiff has demanded a jury trial and estimates that trial would take 4-5 court days.

4.     Settlement

       The parties have discussed settlement, but do not believe a settlement conference would

be productive at this time.

5.     Consent to Proceed Before a Magistrate Judge

       The parties do not consent to proceed before the assigned Magistrate Judge for all

purposes.



                                                  5
   Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 6 of 7 PageID #:123




DATED: November 12, 2019             Respectfully submitted,


                                     By:    /s/ Simon S. Grille
                                     Elizabeth Fegan
                                     Fegan Scott LLC
                                     150 S. Wacker Dr., 24th Floor
                                     Chicago, Illinois 60606
                                     Tel: (312) 741-1019
                                     beth@feganscott.com

                                     Daniel C. Girard (ID No. 114826)
                                     Simon S. Grille (ID No. 294914)
                                     GIRARD SHARP LLP
                                     601 California Street, 14th Floor
                                     San Francisco, California 94108
                                     Tel: (415) 981-4800
                                     dgirard@girardsharp.com
                                     scottg@girardsharp.com
                                     sgrille@girardsharp.com


                                     Counsel for Plaintiff and the Proposed Class

                                     By:    /s/ Margaret M. Schuchardt
                                     Martin W. Jaszczuk
                                     Margaret M. Schuchardt
                                     JASZCZUK P.C.
                                     311 South Wacker Drive, Suite 3200
                                     Chicago, IL 60606
                                     Telephone: (312) 442-0509
                                     Facsimile: (312) 442-0519
                                     mjaszczuk@jaszczuk.com
                                     mschuchardt@jaszczuk.com

                                     Counsel for Defendant




                                        6
      Case: 1:19-cv-05784 Document #: 22 Filed: 11/12/19 Page 7 of 7 PageID #:123




                                  CERTIFICATE OF SERVICE

I hereby certify that I caused a copy of the foregoing Joint Initial Status Report to be filed

electronically via the Court’s electronic filing system. Those attorneys who are registered with

the Court’s electronic filing system may access these filings through the Court’s system, and

notice of these filings will be sent to these parties by operation of the Court’s electronic filing

system.

By:     /s/ Simon S. Grille




                                                  7
